Citation Nr: 1118023	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease in the left lower extremity.  

2.  Entitlement to service connection for peripheral vascular disease in the right lower extremity.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a pulmonary heart disorder/congestive heart failure.

5.  Entitlement to service connection for an eye disorder.  

6.  Entitlement to service connection for a back disorder.  

7.  Entitlement to service connection for erectile dysfunction.  

8.  Entitlement to service connection for a lung disorder.  

9.  Entitlement to service connection for right ankle degenerative joint disease.  

10.  Entitlement to service connection for left ankle degenerative joint disease.  

11.  Entitlement to service connection for right foot degenerative joint disease.  

12.  Entitlement to service connection for left foot degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Winston-Salem, North Carolina, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in February 2011.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for the claimed disorders on appeal.  Having reviewed the evidence, the Board finds further development is necessary for a determination in that regard.  

The Veteran testified that during basic training in 1968, he was hit in the left eye during an exercise, at which time his glasses were broken, there was some bleeding, and his eye turned black and blue.  Transcript at 4 (2011).  In regard to heart and lung disorders, he testified that he experienced shortness of breath during service, that his peripheral vascular disease is related to the pulmonary disorder, and that erectile dysfunction is secondary to associated medications.  Id. at 5-6 & 8.  He further testified to having lower back pain during service in association with overexertion, as well as pain and stiffness about the ankles and feet, with physical training during service.  Id. at 7-10.  

The February 1968 service entrance examination report notes defective vision and his eyes were assigned a profile of "2."  Service treatment records note temporary amblyplopia due to uncorrected hyperopia in April 1968, complaints of headache, shortness of breath, and general malaise in May 1968, and broken glasses and acute inflammation in the left lower eye lid, assessed as hordeolum of the left lower lid, in July 1968.  The February 1970 separation examination report shows the lungs and chest, heart, spine and musculoskeletal system, genitourinary system, lower extremities, feet, and eyes were normal.  Blood pressure was 122/70, and the eyes were assigned a profile of "1."  On the accompanying medical history he indicated that he had or had had eye trouble and the examiner noted that he wore reading glasses.  Chest x-ray examination was normal.  

Private records, dated in June 1996 and July 1996, note a history of shortness of breath and reflect complaints of shortness of breath with palpitations.  The diagnoses entered were congestive heart failure and hypertension.  

An October 1996 Social Security Administration (SSA) disability determination reflects a primary diagnosis of chronic ischemic heart disease with angina, and a secondary diagnosis of hypertensive vascular disease.  A December 1996 private record notes arteriosclerotic cardiovascular disease.  

In addition, a February 2000 VA examination report notes ambyopsia ex anopsia and also hyperopia in the left eye.  The right eye was noted to appear normal with grade 1/4 but no hemorrhage or exudates, and no papilledma was noted.  Vision was 20/20 in the right with glasses and 20/400 in the left eye with glasses.  No signs of any abnormal weight bearing or of debilitation on standing and walking were reported, and results of pulmonary function tests and electrocardiogram were noted to be normal.  Results of echocardiogram were noted to be: good cardiac function with ejection fraction of 55%, normal; dilated LV chamber (mild LVH); and minimal valvular incompetence and calcification (normal forage).  

A July 2004 VA treatment record reflects a history of back pain and gout, and possible peripheral vascular disease.  A January 2005 record notes gout and myalgias.  

In April 2005, the Veteran's private doctor noted a long-standing history of coronary artery disease, hypertension, hypertensive cardiomyopathy, as well as a history of peripheral arteriosclerosis obliterans and arterial occlusive disease involving the lower extremities.  In addition, the doctor reported diagnoses to include chronic reactive airway disease and symptomatic peripheral insufficiency with resting claudication.  A May 2008 record notes nuclear sclerosis and posterior subcapsular cataracts.  


VA treatment records, dated in June 2005, reflect diagnoses to include coronary artery disease, congestive heart failure, hypertension, and peripheral vascular disease.  An August 2008 record left eye cataract operation report notes a history of amblyopia in the left, as well as a history of blunt trauma to the left eye in basic training during service, with a gradual decrease in visual acuity.  A March 2009 record notes abdominal aortic aneurysm, postsurgical status cataract, congestive heart failure, peripheral vascular disease, hypertension, and coronary artery disease.  

In this case, there is relevant and probative evidence and the evidence is insufficient upon which to base a determination.  Thus, the Veteran should be afforded a VA examination in regard to the etiology of the claimed disorders on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination(s) to determine the existence and etiology of any claimed disorder on appeal.  The claims file should be made available for review in conjunction with the examination(s) and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner(s) provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any relevant identified disorder had an onset during service, within the initial post-service year, or is otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

2.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


